Name: 93/95/Euratom: Commission Decision of 2 February 1993 amending Decision 85/593/Euratom on the reorganization of the Joint Research Centre (JRC)
 Type: Decision
 Subject Matter: politics and public safety;  EU institutions and European civil service;  business organisation
 Date Published: 1993-02-13

 Avis juridique important|31993D009593/95/Euratom: Commission Decision of 2 February 1993 amending Decision 85/593/Euratom on the reorganization of the Joint Research Centre (JRC) Official Journal L 037 , 13/02/1993 P. 0044 - 0046 Finnish special edition: Chapter 12 Volume 2 P. 0157 Swedish special edition: Chapter 12 Volume 2 P. 0157 COMMISSION DECISION of 2 February 1993 amending Decision 85/593/Euratom on the reorganization of the Joint Research Centre (JRC)(93/95/Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 8 thereof, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 16 thereof, Whereas, pursuant to Commission Decision 85/593/Euratom of 20 November 1985 on the reorganization of the Joint Research Centre (JRC) (1), the JRC was given a new structure suited to its particular purpose; Whereas the Commission decides on the terms of reference of the Board of Governors of the JRC, in particular as regards the implementation of the specific research programmes adopted in Council Decisions 92/273/EEC (2) and 92/274/Euratom (3), and the implementation of the supplementary research programme adopted in Council Decision 92/275/Euratom (4), to be implemented by the JRC; Whereas the role of the Board of Governors should be strengthened; Whereas the terms of reference of the Board of Governors, as laid down in the Commission Decision of 3 June 1988, should therefore be amended; whereas the latter was also aimed at abolishing the Scientific Council of the JRC; Whereas it is appropriate to provide for a balanced distribution between the members of the Scientific Committee designated by the Director-General of the JRC and those designated by the representatives of the scientific and technical staff; Whereas Decision 85/593/Euratom should be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article Decision 85/593/Euratom is hereby amended as follows: 1. The third indent of Article 2 is deleted; 2. Article 4 is replaced by the following text: 'Article 4 1. A Board of Governors of the JRC is hereby set up. It shall consist of 13 members, namely: (a) a high-level representative from each Member State, appointed by the Commission on the basis of nominations by the authorities of the State in question; and (b) a Chairman elected by the 12 representatives of the Member States referred to in point (a). All members shall be appointed for a term of three years, which shall be renewable. 2. The Board of Governors shall have the task of providing guidance for the Director-General and issuing opinions for submission to the Commission on matters concerning: - the role of the JRC in the context of the Community's research and development strategy; - scientific/technical and financial management of the JRC and the performance of the tasks assigned to it. With regard to matters delegated to the Director-General by the Commission and in conformity with all the matters concerning more specifically the Board of Governors, the Director-General shall request the opinion of the Board of Governors on his proposals before they are implemented. The prior opinion of the Board of Governors shall be required on any matter submitted to the Commission for a decision. The Board of Governors shall deal more specifically with: (i) the proposals for specific research programmes to be implemented by the JRC under the framework programme for Community activities in the field of research and technological development, and proposals for other new tasks to be entrusted to the JRC; (ii) the preparation of multiannual strategic planning covering all JRC activities, and each year, not later than 31 March, the corresponding annual work plan indicating the objectives of each work programme and including a summary description of the programme with key dates, scientific references and estimated expenditure; (iii) the implementation of the specific research programmes, in particular aspects relating to their performance and their consistency with the needs of the Community - the latter aspect entailing annual consultations organized by the Board of Governors - and any proposals to amend the specific research programmes; (iv) relations with other Commission departments and with third parties based on the customer/contractor principle; (v) the formulation of proposals concerning the annual budget of the JRC and the monitoring of its implementation; (vi) major investments; (vii) the organization of the JRC, its financial management and the implementation and evaluation of its research programmes; (viii) staff policy, with special emphasis on: - the formulation of proposals concerning JRC staff policy during the period covered by the specific programmes and the monitoring of their subsequent implementation, - staff mobility and exchanges of scientific and technical staff with public and private bodies in the Member States; (ix) the appointment of high-level JRC staff; (x) the definition of preparatory research to be conducted within the JRC. 3. The Board of Governors shall issue opinions on the basis of the majority required by Article 118 (2) of the EAEC Treaty, the votes being weighted in accordance therewith. The Chairman shall not vote. The Commission shall take the utmost account of the opinions issued by the Board of Governors. In the absence of the assent of the Board of Governors to a proposal by the Director-General, the matter shall be referred to the Commission, which shall decide the matter. The Board of Governors shall be informed of the Commission's decision. The Council shall be informed without delay if the decision is not in keeping with the opinion of the Board of Governors. It shall also be informed of the reasons for the decision. If the Commission does not accept an opinion issued by the Board of Governors on matters requiring a decision by the Commission, implementation of measures realting to such matters shall be postponed for one month; during this month the matters in question shall be referred back to the Board of Governors and a new opinion shall be requested. On receipt of this opinion or at the end of the month in question, the Commission shall take a final decision and shall inform the Board of Governors thereof. It it is unable to accept the opinion of the Board of Governors, the Commission shall inform the Council of its decision and of the reasons for the decision without delay. The Commission shall keep the Board of Governors informed of its decisions relating to the JRC in respect of any matter on which the Board of Governors has issued an opinion. The Board of Governors may, through the Commission, submit opinions to the Council and European Parliament on all matters relating to the JRC. 4. The Board of Governors shall submit an annual report containing its comments on the annual management report drawn up by the Director-General. This report, together with the annual management report as approved by the Commission, shall be sent to the Council and to the European Parliament. The Board of Governors shall advise the Director-General with regard to the organization of the evaluation of the tasks performed by the JRC, in connection both with the scientific and technical results and with the administrative and financial restructuring of the Centre; it shall also provide advice about the selection of independent experts called upon to participate in this evaluation. The Board of Governors shall submit its own comments on the results of these evaluations. 5. The Board of Governors shall meet at least four times a year. The Board of Governors shall draw up its rules of procedure, including rules concerning the organization of its work. The JRC shall provide the secretariat for the Board of Governors and shall make available to it any information it may require. For the performance of its function, the Board of Governors may call upon scientific, industrial and other advice which it judges to be necessary.' 3. Articles 5 and 6 are deleted. 4. Article 7 becomes Article 5. Its second paragraph is replaced by the following: 'One half of the Scientific Committee shall be composed of members designated by the Director-General from among the main heads of unit or project managers and the high-level scientific staff, and the other half shall be composed of representatives of the scientific and technical staff elected by that staff.' 5. Article 8 becomes Article 6. Paragraphs 1 and 2 thereof are replaced by the following: '1. Having due regard to the general policy adopted by the Council and the European Parliament and to the general guidelines issued by the Commission, the Director-General of the JRC shall prepare the draft programmes for the JRC's fields of activity. 2. The Board of Governors of the JRC shall be consulted on the draft programmes.' 6. Article 9 becomes Article 7. 7. Article 10 is deleted. 8. Article 11 becomes Article 8. The second subparagraph of Article 11 (1) is replaced by the following: 'Article 6 shall apply mutatis mutandis to the preparation of preliminary draft budgets for research activities.' 9. Articles 12 and 13 become Articles 9 and 10 respectively. Done at Brussels, 2 February 1993. For the Commission Antonio RUBERTI Member of the Commission (1) OJ No L 373, 31. 12. 1985, p. 6. (2) OJ No L 141, 23. 5. 1992, p. 11. (3) OJ No L 141, 23. 5. 1992, p. 20. (4) OJ No L 141, 23. 5. 1992, p. 27.